DETAILED ACTION
CLAIMS 1-8 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4-6, and 7-8
 
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoda, US 2017 /0003642 Al, (“Yoda”; Related to Ref. AP cited on IDS dated 3/23/2020). 
Regarding Claim 1,
 Yoda teaches a power supply voltage determination device comprising: (Fig. 3, elements 500, 20, and 40 collectively; See also Fig. 1, element 500) 
a variable output power supply circuit configured to output an output voltage to a device; (Fig. 3, element 53) and
 control circuitry configured to control the variable output power supply circuit, (Fig. 1, element 503 and element 20; See also Fig. 2, element 20, and Fig. 3, elements 500 and 50;
 See also [0070]-[0071] “The setting unit 503 in FIG. 1 sets a voltage value X which is a prospective second value (Step S2). Here, 3.3 V, as a minimum voltage, which the voltage variable circuit 53 can generate, is set as the voltage value X … The setting unit 503 controls the voltage variable circuit 53 and causes the voltage variable circuit 53 to generate the direct current of the voltage value X, which is set in Step S2 (Step S3).” Emphasis added.) 
[0070] The setting unit 503 in FIG. 1 sets a voltage value X … communications controller 21 determines whether or not wireless communication is established between the wireless tag 40Y and the communication unit 23 … If the determination result indicates communication failure (Step S6: No), the setting unit 503 sets a value, which is obtained by adding a predetermined value ∆X to the voltage value X set in Step S2, as a new voltage value X … If the above-described determination result indicates communication establishment (Step S6: Yes), the setting unit 503 determines the voltage value X, which is set in Step S2 most recently, as the second value (Step S8) ….” Emphasis added.) 
Regarding Claim 4,
 Yoda teaches wherein the control circuitry acquires a minimum value and a maximum value for changing the output voltage and adds an additional voltage value to the minimum value to increase the output voltage.  ([0042] “The DC/DC converter 52 generates and outputs a direct current of 5.0 V. The voltage variable circuit 53 converts the direct current of 5.0 V, which is output from the DC/DC converter 52, into a direct current of a second value voltage set in the setting unit 503 illustrated in FIG. 1. The setting unit 503 can set and vary the setting of the second value … which can be set in the setting unit 503, is in a range of 3.3 V to 5.0 V.” Emphasis added. i.e. a min of 3.3 v and a max of 5v is taught.) 
Regarding Claim 5,
 Yoda teaches wherein the control circuitry determines whether the communication with the device has been successfully performed.  (Fig. 6, elements S2-S8; See also [0071] – [0077] “[0070] The setting unit 503 in FIG. 1 sets a voltage value X … communications controller 21 determines whether or not wireless communication is established between the wireless tag 40Y and the communication unit 23 … If the determination result indicates communication failure (Step S6: No), the setting unit 503 sets a value, which is obtained by adding a predetermined value ∆X to the voltage value X set in Step S2, as a new voltage value X … If the above-described determination result indicates communication establishment (Step S6: Yes), the setting unit 503 determines the voltage value X, which is set in Step S2 most recently, as the second value (Step S8) ….” Emphasis added.)
Regarding Claim 6,
 Yoda teaches An image processing apparatus comprising the power supply voltage determination device according to claim1 (Fig.1, element 1; See also [0015] “FIG. 1 illustrates a configuration of an image forming apparatus 1 according to the embodiment….”) 
Claim(s) 7-8
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Therefore claim(s) 7-8 is/are rejected under the same reasoning set forth above over Yoda.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoda, US 2017 /0003642 Al, (“Yoda”; Related to Ref. AP cited on IDS dated 3/23/2020) in view of Felix et al., US 2012/0311374 Al, (“Felix”).
Regarding Claim 2,
 Yoda does not teach wherein the control circuitry determines, as the power supply voltage, a voltage value obtained by adding a margin voltage value to a voltage value of the output voltage in the case where the communication with the device has been successfully performed.  
Yoda goes on to teach that its incremental voltage value can be any value/granularity so as to bring the communication unit into a state whereby it no longer fails to properly function. (Yoda [0075]) 
storing a voltage dependent parameter for use in setting the supply voltage of the computing system; setting a supply voltage for the computing system based on the stored parameter … setting an adjusted supply voltage based on the adjusted parameter; and storing the adjusted parameter for further use of the computing system … The voltage dependent parameter (voltage related indication) can be a voltage margin for use in the computing system or any other measurable & controllable parameter that will affect the supply voltage margin.” Emphasis added.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Felix with the teaching of Yoda as both references are directed to controlling power in computing systems. Moreover, Felix improves on Yoda’s teaching of increasing the voltage applied to the computing system until it functions properly at a minimum level (Yoda [0075]) by teaching a technique which further adjusts the voltage by an optimized voltage margin to ensure the system functions properly, thus improving stability and power saving in the system. (Felix [0032]) 
Regarding Claim 3,
 Yoda does not teach comprising a memory storing a table indicating a relationship between a voltage value of the output voltage in the case where the communication with the device has been successfully performed and a voltage value of the power supply voltage, wherein the control circuitry determines the power supply voltage with reference to the memory based on the output voltage in the case where the communication with the device has been successfully performed.  
Felix teaches comprising a memory storing a table indicating a relationship between a voltage value of the output voltage in the case where the communication with the device has been successfully performed and a voltage value of the power supply voltage, wherein the control circuitry determines the power supply voltage with reference to the memory based on the output voltage in the case where the communication with the device has been successfully performed. (Fig. 1, element 106; See also [0028] In step S202 a suitable voltage margin is determined for each part in the computing system 100 and an indication of a 'safe' voltage margin is stored in the memory 106. The memory 106 is a non-volatile memory, such that the voltage margin is maintained in the memory 106 when the computing system 100 is switched off.”; See also [0032]; i.e. the starting voltage is adjusted by a voltage margin which has been determined by the system and stored in memory – a table storing a voltage value giving the claim the BRI – ) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHO et al., US 2018/0217202 Al, for its teaching of determining an optimal supply voltage for a DUT;
Kolinummi et al., US 2007/0247216 Al, for its teaching of determining an optimized voltage level for an integrated circuit;
Schnepper, US 7,278,038 B2, for its teaching of storing optimized voltage settings for a memory device;
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Brian J Corcoran/             Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187